Per Curiam.
The- plaintiff, having leased certain premises in the city of Minneapolis to-the defendant for a term of years, brought this action to reform the written contract of lease, by changing the terms of one of the provisions therein, on the-ground that this provision was inserted in its present form by inadvertence and mistake. The trial court found that the plaintiff understood and assented to-the provision in question at the time she executed the lease, and that she is not entitled to the relief sought. The only question involved is one of fact, and, as the evidence is ample to support the findings of the trial court, the order appealed from is affirmed.